White, J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Braatz, J.), entered June 30, 1992 in Putnam County, which, inter alia, denied defendant’s motion to vacate a default judgment entered against him.
As the result of defendant’s failure to comply with a certain provision of the stipulation of settlement of the parties’ matrimonial action, plaintiff obtained a $17,243.31 default judgment against defendant which she entered on June 19, 1989. Thereafter, defendant moved, pursuant to CPLR 5015 (a) (3), for an order vacating the judgment. Supreme Court denied the motion, giving rise to this appeal.
We affirm. Inasmuch as defendant’s request for relief was based on intrinsic fraud, he was required to make some showing of a meritorious defense and a reasonable excuse for defaulting (see, Morel v Clacherty, 186 AD2d 638). Because his claim of a meritorious defense is completely unsubstantiated and as he has offered no reasonable excuse for his default, Supreme Court did not abuse its discretion in denying the motion to vacate the judgment (see, Babbo v Babbo, 191 AD2d 606; Wayasamin v Wayasamin, 167 AD2d 460).
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.